     Case 19-30201 Doc 36-2 Filed 05/15/20 Entered 05/15/20 11:44:31                                    Desc
               Statement Accompanying Relief From Stay Page 1 of 1




                                          STATEMENT OF DEFAULT

Debtor(s): Thomas C. Chirillo                                          Case No. 19 B 30201 Chapter 13
Moving Creditor: Selene Finance LP                                     Date Case Filed: 10/23/2019
Nature of Relief Sought:           Lift Stay         Annul Stay           Other (describe)
Chapter 13:         Date of Confirmation Hearing                or Date Plan Confirmed           12/16/2019
1.      Collateral

        a.             Home
        b.             Car
        c.             Other (describe)

2.      Balance Owed as of Petition Date $122,443.47
        Total of all other Liens against Collateral $0

2.      In Chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing
        the amounts and dates of all payments received from the debtor(s) post-petition:
        ________________________________________________________________________

3.      Estimated Value of Collateral (must be supplied in all cases) $48,040.00

4.      Default

        a.            Pre-Petition Default
                    Number of months                           Amount $

        b.             Post-Petition Default
               i.              On direct payments to the moving creditor
                                     Number of months        3               Amount $1,096.78
              ii.               On payments to the Standing Chapter 13 Trustee
                                     Number of months                        Amount $

5.      Other Allegations

        a.                Lack of Adequate Protection §362(d)(1)
                         i.         No insurance
                        ii.         Taxes unpaid                Amount $
                       iii.         Rapidly depreciating asset
                       iv.          Other
        b.                  No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
        c.                  Other “Cause” § 362(d)(1)
                         i.         Bad Faith (describe)
                        ii.         Multiple filings
                       iii.         Other (describe)
        d.          Debtor’s Statement of Intention regarding the Collateral
                    i.              Reaffirm             ii.         Redeem
                    iii.            Surrender            iv.         No Statement of Intentions Filed

Date: May 15, 2020                                                     /s/ Kathryn A. Klein
                                                                       Attorney for Secured Creditor
